As filed with the Securities and Exchange Commission on March 6, 2008 Registration No. 333-148516 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT No. 2 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TEDOM CAPITAL, INC. (Name of Small Business Issuer in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 6141 (Primary Standard Industrial Classification Code Number) 20-8235863 (I.R.S. Employer Identification No.) 1311 Sartori Avenue, Suite 11 Torrance, CA90501 (310) 335-5460 (Address and Telephone Number of Principal Executive Offices) 15332 Antioch Street, Suite 448 Pacific Palisades, CA90272 (Address of Principal Place of Business or Intended Principal Place of Business) Eric Grunfeld 15332 Antioch Street, Suite 448 Pacific Palisades, CA90272 (310) 335-5460 (Name, Address and Telephone Number of Agent For Service) Copy to: Roger D. Linn, Esq. Cota Duncan & Cole 2261 Lava Ridge Court, Roseville, CA95661 (916) 780-9009 Approximate Date of Commencement of Proposed Sale to the Public: as soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.[ ] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.[ ] CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share (1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee (2) Common Stock $.001 par value 2,000,000 $0.25 $500,000 $20 (1) The proposed maximum offering price per share is estimated solely for purpose of calculating the registration fee in accordance with Rule 457(o) under the Securities Act. (2)This fee was previously paid. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. TABLE OF CONTENTS PART I – INFORMATION REQUIRED IN PROSPECTUS ABOUT THIS PROSPECTUS 1 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 1 PROSPECTUS SUMMARY 2 RISK FACTORS 3 USE OF PROCEEDS 9 DETERMINATION OF OFFERING PRICE 10 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 11 BUSINESS 12 DESCRIPTION OF PROPERTY 27 LEGAL PROCEEDINGS 28 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 28 EXECUTIVE COMPENSATION 30 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 32 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 33 DESCRIPTION OF SECURITIES 33 PLAN OF DISTRIBUTION 33 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 35 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 37 LEGAL MATTERS 37 EXPERTS 37 WHERE YOU CAN FIND MORE INFORMATION 37 FINANCIAL STATEMENTS 39 PART II II-1 INFORMATION NOT REQUIRED IN PROSPECTUS II-1 SIGNATURES II-6 PART I - INFORMATION REQUIRED IN PROSPECTUS The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell securities, and we are not soliciting an offer to buy these securities, in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED March 6,2008. PRELIMINARY PROSPECTUS TEDOM CAPITAL, INC. Shares of
